Citation Nr: 1104648	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability, claimed as a viral infection with trouble breathing 
and a chest condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 
1983 and with the National Guard from November 2004 to January 
2006.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In a July 2006 rating decision, the RO, in 
pertinent part, denied the Veteran's claim for service connection 
for a respiratory disorder.  A November 2007 rating decision 
denied the Veteran's claim for service connection for PTSD.  When 
this case was previously before the Board in April 2009, these 
claims were remanded for additional development of the record.  

The Board notes that its April 2009 determination also denied 
service connection for skin and stomach disabilities.  In 
addition, the Veteran's claims for service connection for a left 
ankle disability was remanded to obtain additional evidence.  By 
rating action dated June 2010, service connection for 
degenerative joint disease of the left ankle was granted.  Thus, 
these issues are no longer on appeal.  

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of the appeal concerning the issue of entitlement to 
service connection a respiratory disability, claimed as a viral 
infection with trouble breathing and a chest condition, is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection 
for a respiratory disability, claimed as a viral infection with 
trouble breathing and a chest condition by the appellant, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn the appeal on the claim for 
service connection for a respiratory disability, claimed as a 
viral infection with trouble breathing and a chest condition and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal on that 
issue and it is dismissed.


ORDER

The appeal of the claim for service connection for a respiratory 
disability, claimed as a viral infection with trouble breathing 
and a chest condition, is dismissed.



REMAND


The Veteran has referred to various stressors that he claims 
resulted in PTSD.  

During the hearing before the undersigned in January 2009, the 
Veteran asserted that he was an MP and that he guarded the border 
of Iraq and Kuwait.  He claims that there were two improvised 
explosive devices (IED) that exploded near his base.  He said one 
occurred during the July to September 2005 time frame, and the 
other took place sometime between October and November 2005.  He 
stated that one rocked the tower he was in and was about three 
miles away.  He also related that he was in a motor vehicle 
accident in service and sustained a head trauma.  He reports that 
he had problems sleeping and that he felt jumpy after this 
accident.  The Veteran also testified at a February 2008 hearing 
at the RO concerning PTSD.  He noted that some bodies were 
brought back to his camp after an explosion.

In October 2007, a Sergeant from the Vermont Army National Guard 
stated that the Veteran had probably not been exposed to combat, 
experienced IED attacks/incidents or been in special hostile 
situations.  This was due to the fact that the Veteran had been 
deployed to Kuwait, where there was no combat, no IED incidents 
and no special hostile situations.  It was indicated that the 
Veteran's military occupational specialty was an administrative 
one, and not one in which he might have been in a convoy in Iraq 
from Kuwait.  

In its April 2009 remand, the Board directed the VA contact the 
Veteran and request he provide additional information concerning 
his alleged stressful events.  This was accomplished by a letter 
dated June 2009, but no response has been received from the 
Veteran.  In a July 2009 memorandum, the VA concluded that the 
information required to corroborate the stressful events was 
insufficient for a referral to the U.S. Army and Joint Services 
Records Research Center.  Accordingly, the RO/AMC has continued 
to deny the claim.

It is significant to point out, however, that the Veteran has 
asserted the motor vehicle accident he was in during service also 
constituted a stressor.  The service treatment records confirm he 
was in a motor vehicle accident in June 2005, and that the 
Veteran complained of headaches following this incident.  The 
April 2009 remand directed that the Veteran be afforded a VA 
psychiatric examination to determine if any verified stressor 
resulted in PTSD.  It was specifically noted that the examiner 
was requested to state whether the Veteran had PTSD and, if so, 
if it was due to the motor vehicle accident or any other 
stressor.  The fact remains, however, that a VA psychiatric 
examination was not conducted.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as those 
of the United States Court of Veterans Appeals (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  On remand, the RO/AMC 
should consider the updated version of the regulation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination 
to determine whether the Veteran suffers 
from PTSD as a result of being involved in 
a motor vehicle accident during service.  
All appropriate tests should be conducted.  
The examiner should provide a rationale 
for any opinion set forth.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes consideration of 38 
C.F.R. § 3.304(f) (effective July 13, 
2010).  An opportunity to respond should 
be provided.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


